DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given by Applicant’s Attorney, Joseph Carrier, on August 25, 2022.
The application has been amended as follows: 
1.  (Currently amended) 	A walking support system which supports walking of a user, the walking support system comprising:
	a display;
	a landing timing detection circuitry configured to detect landing at the time of walking of the user;
	a target landing timing setting circuitry configured to set a target landing timing of the user on the basis of an output of the landing timing detection circuitry; and
	a display control circuitry configured to cause the display to display an auxiliary image prompting the user to land at the target landing timing,
wherein the auxiliary image includes an image separately presenting a first object and a second object  in which remaining time before the target landing timing is presented, and
the display control circuitry causes the display to display the auxiliary image in which a change of [[an]] the first object starts with landing of a first foot and the change of the first object is completed at the target landing of a second foot, and in which a change of the second object starts with landing of the second foot and the change of the second object is completed at the target landing of the first foot.

2. (Previously presented)	    The walking support system according to claim 1,
	wherein the target landing timing setting circuitry is configured to set the target landing timing such that a time interval from landing of the left foot to landing of the right foot of the user and a time interval from the landing of the right foot to the landing of the left foot of the user become close to each other.

3-4. (Cancelled)	

5. (Previously presented)	The walking support system according to claim 1, further comprising:
	an upper body angle detector configured to detect an angle of an upper body of the user at the time of the walking of the user,
	wherein the target landing timing setting circuitry is configured to set the target landing timing on the basis of an output of the upper body angle detector.

6. (Previously presented)	     The walking support system according to claim 5,
	wherein the target landing timing setting circuitry is configured to set the target landing timing to be advanced when the angle of the upper body is smaller than a predetermined value.

7. (Previously presented)	The walking support system according to claim 5,
	wherein the target landing timing setting circuitry is configured to set the target landing timing to be delayed when the angle of the upper body is larger than a predetermined value.

8. (Currently amended)	    A walking support method effected by a walking support system including a control computer, the walking support method comprising steps of:
	detecting, by the control computer, landing at the time of walking of a user;
	setting, by the control computer, a target landing timing of the user based on a result of the detecting step; 
	causing, by the control computer, a display to display an auxiliary image prompting the user to land at the target landing timing,
wherein the auxiliary image includes an image  separately presenting a first object and a second object in which remaining time before the target landing timing is presented, and 
causing the display to display the auxiliary image in which a change of [[an]] the first object starts with landing of a first foot and the change of the first object is completed at the target landing of a second foot, and in which a change of the second object starts with landing of the second foot and the change of the second object is completed at the target landing of the first foot.

9. (Currently Amended)	    A non-transitory computer-readable storage medium which is configured to cause a walking support system including a control computer to execute
	processing of detecting, by the control computer, landing at the time of walking of a user;
	processing of setting, by the control computer, a target landing timing of the user based on a result of the detection; 
	processing of causing, by the control computer, a display to display an auxiliary image prompting the user to land at the target landing timing,
wherein the auxiliary image includes an image separately presenting a first object and a second object in which remaining time before the target landing timing is presented, and 
processing of causing the display to display the auxiliary image in which a change of [[an]] the first object starts with landing of a first foot and the change of the first object is completed at the target landing of a second foot, and in which a change of the second object starts with landing of the second foot and the change of the second object is completed at the target landing of the first foot.

10. (Previously presented) 	The walking support system according to claim 1, wherein the display control circuitry is configured to cause the display to display a forward field of vision of where the user is walking together with the auxiliary image, and the auxiliary image includes a visual component which moves at a timing which prompts the user to land at the target landing timing.
Allowable Subject Matter
Claims 1-2 and 5-10 allowed.
The following is an examiner’s statement of reasons for allowance: The combination of all the elements of the independent claims do not appear in a single reference of the cited prior art. Additionally, based on the art of record, it does not appear that it would have been obvious to a person of ordinary skill in the art at the time the application was filed to combine various pieces of the cited prior art to obtain each and every limitation as currently required by the independent claims. 
Specifically, while U.S. Pub. 2011/0169725, notably Figs. 15 and 27, and U.S. Patent 6,410,835, notable Figs. 7-9 and Col. 8, ln. 45-60, teach a display comprising an image, wherein objects (footprints and/or arrows) move along an image indicative of timing of a step, neither reference teaches wherein the objects change (start and stop) based on the movement of the user’s non-targeted foot. That is, in the cited references, the objects continuously cycle down the display. Meanwhile, in the present application, the objects (first and second) are separate for each foot (left and right) and change (start and stop) based on the movement and timings of a user’s non-targeted foot. Accordingly, claims 1-2 and 5-10 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Note
Examiner notes that the information disclosure statement filed on 09/09/2019 and considered by the Examiner on 02/11/2022 is missing an application number and filing date at the top of the form. The information disclosure statement has been amended accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715